Citation Nr: 0735548	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-28 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
January 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  A second rating decision, 
confirming the September 2004 rating decision, was issued by 
the RO in St. Petersburg, Florida in November 2004.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO, in June 2007; a transcript of the hearing 
is associated with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  A right knee disorder was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in August 2003, 
prior to the initial unfavorable AOJ decision issued in 
September 2004.  A second VCAA letter was sent in October 
2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that both the August 2003 and 
October 2005 VCAA letters informed the veteran of the type of 
evidence necessary to establish service connection; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  Of 
the two VCAA notices, only the October 2005  specifically 
addressed a right knee disorder and informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  The August 2003 
letter was pertinent to a bilateral leg condition and did not 
include the fourth element.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error did not affect the 
essential fairness of the adjudication.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Sanders; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2003 and October 2005 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  

The veteran raised a claim for a bilateral leg condition in 
August 2003.  Although the August 2003 VCAA notice was for a 
bilateral leg condition, and only the October 2005 notice was 
specifically for a right knee disorder, the Board finds that 
the veteran could have reasonably understood that the 
evidence necessary to show service connection for a right 
knee disorder and his and VA's duties with regard to 
development of the record are the same as for a claim for 
service connection for a bilateral leg disorder.  Therefore, 
the Board concludes that the failure to provide a fully VCAA 
compliant notice prior to the initial adjudication was 
harmless and did not affect the essential fairness of the 
adjudication, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, a March 2006 letter advised the veteran 
of the evidence necessary to establish entitlement to an 
initial rating or to establish an effective date for the 
disability on appeal.  Despite the inadequate timing of the 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private treatment records, VA treatment records, 
Social Security Administration (SSA) disability records, and 
October 1993 and September 2004 VA examination reports were 
reviewed by both the RO and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Additionally, the veteran was afforded VA examinations in 
October 1993 and September 2004 in order to adjudicate his 
service connection claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his current right knee disorder is 
the result of an injury sustained to his right leg when it 
was struck by a truck in service.  Therefore, the veteran 
claims that service connection for a right knee disorder is 
warranted.    

The veteran's service medical records show that he was 
treated for injury to his right knee in July 1973 after his 
legs were caught between two trucks.  The record shows that 
there was no fracture, but there was erythema and tenderness 
over the right infra-patellar region.  No laceration was 
noted, and there was good range of motion.  The treating 
physician determined that there was no significant pathology, 
but a contusion of the right knee.  An Ace bandage was 
applied and cold packs were prescribed.  No further 
examination or diagnosis regarding his knee is indicated at 
that time, or any time during service.   

Post-service records demonstrate a diagnosis of severe 
degenerative arthritis of the right knee.  Specifically, the 
August 2004 VA examination report indicates a diagnosis of 
severe degenerative arthritis of both knees.  Therefore, the 
Board finds that contemporary evidence shows that the veteran 
has a current right knee disorder.      

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
right knee disorder.  The Board first considered whether 
service connection is warranted for a right knee disorder on 
a presumptive basis as he has a current diagnosis of 
degenerative arthritis of the right knee.  However, the 
record fails to show that the veteran manifested arthritis to 
a degree of 10 percent within one year following his service 
discharge in January 1975.  As such, presumptive service 
connection is not warranted arthritis of the knee.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a right knee disorder on a direct basis.  
However, while the veteran has a current diagnosis of a right 
knee disorder and service medical records show an injury to 
the right knee, the record shows no relationship between the 
in-service injury and the present knee disorder.  At the 
October 1993 VA examination, the veteran indicated that the 
knee pain he had been experiencing had resolved.  The Board 
observes that the claims file contains numerous VA treatment 
records dated from June 1997 to May 2006.  However, the only 
references to any right knee disorder are a January 2003 
record that indicates the presence of slight pretibial edema 
on the right, a March 2004 record that notes bilateral knee 
pain and tenderness, and an August 2004 record that reports a 
complaint of right knee pain.  These records are primarily 
referable to the veteran's low back disorder and left leg 
disorder.  Additionally, the Board notes that private 
hospitalization records from November 1997 also only note 
left leg pain and swelling, with no reference to the right 
leg or knee.  Thus, the first medical evidence that comments 
on a disorder of the right knee is dated in January 2003.  
Additionally, the record fails to show any complaint of a 
right knee disorder until the veteran's August 1993 claim for 
service connection, over 20 years after his in-service 
injury.  Further, at the October 1993 VA examination, the 
veteran indicated that his symptoms of achy pain in the knee 
had resolved.  The lapse in time between service and the 
first complaints and diagnoses weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

The Board also notes that there are conflicting medical 
opinions of record regarding whether the veteran's current 
right knee disorder is directly related to his military 
service.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The October 1993 VA examiner indicated that he would expect 
the veteran would develop knee problems in the future related 
to degenerative joint disease caused by his obesity.  The 
veteran's weight at that time was in excess of 300 pounds.  
Further, the September 2004 VA examiner states that the 
veteran's current arthritis of the knees is not military 
related, that although he did suffer contusions while in the 
military, he was able to continue his military career, and 
that the fact that the veteran is 5' 10" and weighs over 330 
pounds is more likely than not the cause of his severe 
degenerative changes of his knees.  Additionally, the 
examiner stated that the veteran's morbid obesity is more 
likely than not causing him to have venous insufficiency, 
which in turn causes swelling of the lower extremities and 
breakdown of skin that is not military related.  

In contrast, an August 2004 opinion by L. G., a registered 
nurse, indicates that some of the pain in the knees could be 
related to the in-service knee injury.  Further, L. G. states 
that although the veteran did not sustain a fracture, there 
is little detail to the extent of the injury to soft tissues 
and in her opinion there certainly could be some connection 
between his knee pain currently and this injury.  

However, the Board notes that L. G. apparently did not have 
access to the claims file and based her opinion on a note 
regarding the right knee injury sustained in service.  
Additionally, her opinion that there could be a connection 
between the current disorder and the in-service injury 
appears to be little more than speculation.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
Board accords no probative weight to L. G.'s opinion.

Thus, there is no competent medical evidence relating the 
veteran's right knee disorder to his active duty military 
service.  The Board has considered the veteran's own 
statements regarding his claimed in-service etiology of his 
current right knee disorder.  Laypersons are competent to 
speak to symptomology when the symptoms are readily 
observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the question of diagnosis and causation.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent and probative 
evidence of a causal nexus between the veteran's right knee 
disorder and service, he is not entitled to service 
connection on a direct basis.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right knee disorder.  Therefore, his claim 
must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


